DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a non-final rejection.
Claims 1-15 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6 and 8 are objected to because of the following informalities:
Claim 6 recites “A 3D print apparatus”. However, Claims 1-5 and 7-8 recite “A 3D printing apparatus”. For the sake of consistency, Claim 6 should recite “A 3D printing apparatus”.
Claim 8 recites “the threshold temperature threshold is supplied”. The second “threshold is extraneous and should be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected
Claim 15 recites the limitation "the temperature cut-off setting" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the 3D printer" in line 4. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burris et al. (US 2014/0265049 A1, hereinafter “Burris”).
Regarding Claims 1, 2, and 5, Burris discloses a 3D printing apparatus comprising a 3D printer (100) for additively manufacturing 3D structures, and the 3D printer further comprising a receiver (150) for accepting a cartridge (build unit, 200) containing powdered build material, a build chamber (120) including a build platform (122), and a build material dispenser (180) for distributing a layer of build material from the build unit over the build platform ([0013]; Fig. 1). The apparatus constructs 3D structures by selectively fusing regions of deposited layers of build material (print operation) ([0014]). The build unit can include sensors configured to detect build material properties such as fuse or melting temperature, and can include temperature sensors to monitor life and quality over time of build material stored within the 
Regarding Claim 3, the limitations of Claim 2 from which Claim 3 depends are disclosed by Burris as discussed above. Burris further discloses the build unit can include a wireless transmitter (control module) that transmits stored or measured material- and/or build unit-specific data to a local 3D printer over a wireless communication protocol and the 3D printer can include a wireless communication module that pairs (interfaces) with the wireless transmitter to download data from the build unit ([0035]). 
Regarding Claim 4, the limitations of Claim 1 from which Claim 4 depends are disclosed by Burris as discussed above. Burris further discloses the build unit functions as a containment vessel (210) for build material and can be loaded into a 3D printer to supply build material to a build chamber therein . 


Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burris et al. (US 2014/0265049 A1, hereinafter “Burris”).
Regarding Claim 14, Burris discloses a 3D printing method and apparatus comprising a 3D printer (100) for additively manufacturing 3D structures, and the 3D printer further comprising a receiver (150) for accepting a cartridge (build unit, 200) containing powdered build material, a build chamber (120) including a build platform (122), and a build material dispenser (180) for distributing a layer of build material from the build unit over the build platform ([0013]; Fig. 1). The apparatus constructs 3D structures by selectively fusing regions of deposited layers of build material (print operation) ([0014]). The build unit uses a processor to monitor sensor outputs, to correlate sensor outputs with relevant data types such as build material temperature, and to handle communications to and/or from the 3D printer ([0039]). The build unit includes a memory or a data storage module that stores build material-related data measured locally at the build unit and transmitted between the 3D printer and the build unit before, during, and/or after a build cycle to identify a compromised build unit and to detect mishandling activities ([0039]). The 3D printer uses an image sensor (140) arranged within the build chamber to collect data and the processor correlates the data from the image sensor with a temperature at the fuse site and then implements closed-loop feedback to regulate a power output of the laser diode based on the calculated temperature to maintain fuse site temperatures within a threshold range (high end of range is temperature cut-off setting) of a target fuse temperature defined in the computer file (or calculated from the material type) ([0046]). Thus, the disclosure comprises the steps of detecting a temperature of build material during a print operation of a 3D printing system, comparing the detected temperature with a temperature cut-off setting obtained by the 3D printer, and performing the print operation by the 3D printing system whilst the detected temperature is below the temperature cut-off setting.


Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burris et al. (US 2014/0265049 A1, hereinafter “Burris”).
Regarding Claim 15, Burris discloses a 3D printing method and apparatus comprising a 3D printer (100) for additively manufacturing 3D structures, and the 3D printer further comprising a receiver (150) for accepting a cartridge (build unit, 200) containing powdered build material, a build chamber (120) including a build platform (122), and a build material dispenser (180) for distributing a layer of build material from the build unit over the build platform ([0013]; Fig. 1). The apparatus constructs 3D structures by selectively fusing regions of deposited layers of build material (print operation) ([0014]). The 3D maintains fuse site temperatures within a threshold range (high end of range is temperature cut-off setting) of a target fuse temperature defined in the computer file (or calculated from the material type) ([0046]). Burris further discloses the receiver may include a rotary carriage (powder management station) in which build units are installed and an actuator rotates the carriage among holding, dispensing, and refilling positions ([0031]). Upon refilling a build unit, the computer file with the data pertaining to the build material and specific to the build unit is updated, and the computer file may be stored remotely on a remote database or may be stored locally in memory on the build unit where the powder management station may communicate new or updated data to the build unit’s power protection module via wired or wireless communication protocol ([0116]). The build unit also contains or stores an identifier linked to data specific to the build unit and build material contained therein, and the 3D printer can read the identifier from the build unit, pass the identifier over a computer network to a database, and receive information specific to the build material and associated with the identifier, such as a fuse profile ([0048]). Burris further discloses the build unit can include a wireless transmitter (control module) that transmits stored or measured material- and/or build unit-specific data to a local 3D printer over a wireless communication protocol and the 3D printer can include a wireless communication module (power protection module) that pairs (interfaces) with the wireless transmitter to download data from the build unit ([0035]). Thus, the disclosure comprises the steps of receiving, at a build unit, data representing a temperature cut-off setting, the data being received from a powder management station, and transmitting the data to a 3D printer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Burris et al. (US 2014/0265049 A1, hereinafter “Burris”).
Regarding Claim 6, the limitations of Claim 5 from which Claim 6 depends are disclosed by Burris as discussed above. Burris further discloses the 3D printer includes an image sensor arranged within the build chamber and configured to output a digital image of a fuse site over the build platform. The processor can retrieve an imaging parameter from the computer file associated with the build unit or Burris does not explicitly disclose a comparator circuit, a closed-loop feedback system is implemented to perform the same function, thus the closed-loop feedback system being an implicit comparator circuit. Thus, the 3D printer comprises a comparator circuit to compare the detected temperature with the threshold temperature.
Regarding Claims 7-8, the limitations of Claim 6 from which Claims 7-8 depend are disclosed by Burris as discussed above. Burris further discloses the processor can further correlate light intensities of multiple other pixels or sets of pixels within the digital image with various temperature and/or a temperature gradient across a corresponding area of the layer of powdered material (including the fuse site) and regulate one or more operating parameters of multiple laser diodes (heating system) simultaneously and accordingly. For example, in this variation, the processor can control a pulse time, operating frequency or wavelength, duty cycle, or other operating parameter of one or more laser diodes within the additive manufacturing apparatus to regulate preheat, fuse, and/or anneal site temperatures ([0046]). It is the Examiner’s position that although Burris does not explicitly disclose a power relay, the capability of the processor to control the pulse time, operating frequency or wavelength, duty cycle, and other operating parameters implies the presence of a commonly used power relay that has a controllable state and such state is controlled by the processor in response to the closed-loop feedback system. It is the Examiner’s further position that one of ordinary skill in the art would have found it obvious that implicit in the disclosure of Burris the threshold temperature is supplied as a reference signal to the closed-loop feedback system and the detected temperature is supplied as an input signal to the closed-loop feedback system.


Claims 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burris et al. (US 2014/0265049 A1, hereinafter “Burris”).
Regarding Claims 9 and 11, Burris discloses a 3D printing apparatus comprising a 3D printer (100) for additively manufacturing 3D structures, and the 3D printer further comprising a receiver (150) for accepting a cartridge (build unit, 200) containing powdered build material, a build chamber (120) including a build platform (122), and a build material dispenser (180) for distributing a layer of build material from the build unit over the build platform ([0013]; Fig. 1). The apparatus constructs 3D structures by selectively fusing regions of deposited layers of build material (print operation) ([0014]). Thus, the 3D printer is arranged to perform a print operation using build material from a build unit. The build unit can include sensors configured to detect build material properties such as fuse or melting temperature, and can include temperature sensors to monitor life and quality over time of build material stored within the build unit ([0038]). The build unit can include a processor to monitor sensor outputs, to correlate sensor outputs with relevant data types such as build material temperature, and to handle communications to and/or from the 3D printer ([0039]). The build unit can also include memory or a data storage module that stores build material-related data measured locally at the build unit and transmitted between the 3D printer and the build unit before, during, and/or after a build cycle to identify a compromised build unit and to detect mishandling activities ([0039]). The build unit also contains or stores an identifier linked to data specific to the build unit and build material contained therein, and the 3D printer can read the identifier from the build unit, pass the identifier over a computer network to a database, and receive information specific to the build material and associated with the identifier, such as a fuse profile ([0048]). Burris further discloses the build unit can include a wireless transmitter (control module) that transmits stored or measured material- and/or build unit-specific data to a local 3D printer over a wireless communication protocol and the 3D printer can include a wireless communication module (power protection module) that pairs (interfaces) with the wireless transmitter to download data from the build unit ([0035]). The 3D printer may include a processor (160) that controls various actuators within the 3D printer to selectively preheat, fuse, and /or anneal particular areas of each layer of build material dispensed ([0044]).  The 3D Burris does not explicitly disclose a comparator circuit, a closed-loop feedback system is implemented to perform the same function, thus the closed-loop feedback system being an implicit comparator circuit. Thus, the 3D printer comprises a comparator circuit responsive to a detected temperature exceeding the temperature cut-off setting to limit or prevent heating of the build material.
Regarding Claim 10, the limitations of Claim 9 from which Claim 10 depends are disclosed by Burris as discussed above. Burris further discloses the receiver may include a rotary carriage in which build units are installed with screws onto the periphery of the carriage, thus removable, and an actuator rotates the carriage among holding, dispensing, and refilling positions ([0031]). Thus, the build unit may be a removable build unit, and the interface may receive the temperature cut-off setting from the removable build unit as discussed above.
Regarding Claim 12, the limitations of Claim 9 from which Claim 12 depends are disclosed by Burris as discussed above. Burris further discloses the receiver may include a rotary carriage (powder management station) in which build units are installed and an actuator rotates the carriage among holding, dispensing, and refilling positions ([0031]).
Regarding Claim 13, the limitations of Claim 12 from which Claim 13 depends are disclosed by Burris as discussed above. Burris further discloses upon refilling a build unit, the computer file with the data pertaining to the build material and specific to the build unit is updated, and the computer file may be stored remotely on a remote database or may be stored locally in memory on the build unit where the powder management station may communicate new or updated data to the build unit’s power protection module via wired or wireless communication protocol ([0116]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Scott (US 2011/0223349 A1, here made of record) teaches a process of making a 3D structure within an additive manufacturing apparatus, including the steps of (a) reading an identifier from a cartridge transiently mounted into the apparatus; (b) based on the identifier, retrieving from a computer network information for powdered material contained within the cartridge; (c) leveling a volume of powdered material dispensed from the cartridge into a layer of substantially uniform thickness across a build platform; and (d) selectively fusing regions of the layer with control means for monitoring and controlling the apparatus and process parameters. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743